Notice of Pre-AIA  or AIA  Status

          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 08/30/2018. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings 

         The drawings filed on 14 December 2017 objected to under 37 CFR 1.83(a). Thedrawings must show every feature of the invention specified in the claims. Therefore,the "lock feature", "output opening offset", "one-way valve", "bulb pump", “canister”, "plunger", and rotating valve must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zepeda (US Pat. 6,158,851).

Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
         Zepeda discloses in Figures 16-19 and  an ink refill system comprising:
         Regarding claim 1, a dispense mechanism (116) to dispense print materials (ink) directly to an in-situ reservoir (10) of a printing device (printer)(Figures 1, 16-17 and 25); 
a lock feature (86, 88, 90, 92, 100) to engage a fill port (28) during connection of the dispense mechanism (116) to the fill port (28) (Figures 16-17 and 25); and 
a valve (86) integrated with the dispense mechanism (116) for connecting the dispense mechanism (116) to the fill port (28) of the reservoir (10) and comprising an output opening (90) offset from a center axis of a tip (92) of the dispense mechanism (116), wherein the valve (86) opens responsive to rotation of the valve opening with respect to the lock feature such that opposite openings align (Figures 18-19, column 8, lines 6-12).
          Regarding claim 2, wherein the dispense mechanism (116) comprises a compression mechanism (100) (Figures 16-17).
          Regarding claim 7, wherein the open valve (86) facilitates a plunger (112) of the dispense mechanism (116) to push the print materials (ink) through the aligned openings into the reservoir (10) (Figures 16-17).
        Regarding claim 14, mechanically locking and sealing a dispense mechanism (116) of a print materials container to a fill port (28) of the in-situ reservoir (10) via a lock feature (86, 88, 90, 92, 100) and a valve (86) integrated with the dispense mechanism (116), the locking and sealing comprising: the lock feature (86, 88, 90, 92, 100) engaging the fill port (28) during connection of a tip (92) of the dispense mechanism (116) to the fill port (28) (Figures 16-17); and 
the valve (86) opening responsive to rotation of an opening (90) of the valve (86) with respect to the lock feature (86, 88, 90, 92, 100) such that opposite openings align; and dispensing print 
         Regarding claim 15, mechanically locking the dispense mechanism (116) to the fill port (28) responsive to a turn of the dispense mechanism (116) (Figures 18-19, column 8, lines 6-12).
         Regarding claim 16, a plunger (112) of the dispense mechanism (116) releasing a seal sealing the print materials and dispensing the print materials in response (Figure 26, column 10, lines 14-25).

                                                Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 3-4, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zepeda (US Pat. 6,158,851) in view of Kitaoka (US Pub. 2008/0279593) and Wagner et al. (US Pat. 8,678,571).

Zepeda discloses in Figures 16-19 and an ink refill system comprising:
         Regarding a part of claim 4, wherein the dispense mechanism (116 or 146) comprises a print materials bag mechanism (144) (Figure 22).
         Regarding claim 8, a dispense mechanism (116) to dispense print materials (ink) to an in-situ reservoir (10) of a printing device (printer), the dispense mechanism (116)  having a plunger (112) to dispense the print materials (ink) responsive to a force applied at an end (114) of the plunger (112) (Figures 16-17); and 
a tip of the dispense mechanism (116) including a lock feature (86, 88, 90, 92, 100) to lock to a fill port (28) of the reservoir (10); and 
a rotating valve (86) integrated with the tip of dispense mechanism (116) to open responsive to rotation of the valve (86) with respect to the lock feature (86, 88, 90, 92, 100) and connection and rotation of the tip with respect to the fill port (28) (Figures 18-19, column 8, lines 6-12).
          Regarding claim 9, the valve (86) comprising an output opening offset from a center axis of the tip (92); the lock feature (86, 88, 90, 92, 100) to engage the fill port (28) during connection of the tip (92) to the fill port (28) (Figures 16-17); and 
the valve (86) to open responsive to rotation of the valve opening with respect to the lock feature (86, 88, 90, 92, 100) such that opposite openings align, wherein the open valve facilitates the plunger (112) to push the print materials (ink) through the aligned openings into the reservoir (10) (Figures 18-19, column 8, lines 6-12).
         Regarding claim 10, a seal (114) coupled to the plunger (112) to protect the plunger (112) from the print materials (ink) and sweep the print materials (ink) within the dispense mechanism (116) (Figures 16-17).  
         Regarding claim 12, wherein the plunger (112) is removable from the dispense mechanism (116 or 146) (Figure 22).

           Kitaoka discloses in Figures 3A-4 an image forming apparatus body comprising:
Regarding a part of claim 3, wherein the dispense mechanism comprises a squeeze bottle (20) (Figures 3A-3B). 
Regarding a part of claim 8, the dispense mechanism comprising a compress (20) storing the print materials (ink toner) (Figures 3A-3B).
           Regarding a part of claims 3-4, Wagner et al. disclose in Figures 1-2 a fluid ejection cartridge comprising the dispense mechanism comprising a one-way valve (20) to dispense the print materials (ink) (column 4, lines 16-35).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kitaoka and Wagner et al. in the Zepeda’s ink refill system for the purpose of providing an ink tank for stably supplying ink to an ink jet printer.
 
          Regarding claim 6, Zepeda in view of Kitaoka and Wagner et al. discloses the claimed invention except for “the dispense mechanism comprises an accordion-shaped collapsible container storing print materials”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change shape of “the dispense mechanism comprises an accordion-shaped collapsible container storing print materials” in prior art, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of “the dispense mechanism comprises an accordion-shaped collapsible container storing print materials” for the purpose of stably supplying ink to an ink jet printer. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use “wherein the seal comprises a felt material wipe seal and wherein the seal comprises a synthetic material wipe seal” for the purpose of preventing a leakage of ink. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,937,029; US Pat. 8,050,597) cited in the PTO 892 form show an ink supply cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a print materials container comprising  a dispense mechanism that includes a bulb pump coupled to a canister storing print materials to dispense the print materials.
in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-

.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853